DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/973962 and 16/288,828, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed applications disclose paragraph 0008, identifying an item depicted within an image; paragraph 0033, The images in database 126 have associated metadata identifying attributes of the image for correct categorization; paragraph 0046, FIG. 4 is a flow diagram illustrating an example method 400 for identifying an item depicted within an image.  The prior filed applications disclose paragraph 0015, a base image is generated using a standard template of the desired item to be generated, where the standard template is an outline of the desired item with the correct proportions and an identifier of where certain attributes are to be placed. In an example, a standard template outlines the standard proportion of a women wedge shoe. Further, standard template includes attribute identifiers which identifies the location of attributes to be customized such as wedge height, toe shape, platform, straps, and the like. These attribute identifiers identify the area within the image where each associated extracted common attribute can be placed. Once all the extracted common attributes are placed at the associated attribute identifiers on the standard template, an average processing is performed on standard template with the associated common attributes. The end result after image averaging is a base image of the desired item that embodies the identified common attributes.  Paragraph 0040, recites selecting template image attributes from the database 126 that are not identified as a common attribute by the extraction module 240. For example, in a base image generated for the shirt category an additional image attribute can be toggle buttons since no shirts in the category had toggle buttons (and therefore not identified as a common attribute). Toggle buttons are selected from template image attributes from the database 126.   Examiner finds no support for “identifying, by at least one processor, a template for a category of products, the template defining locations of attributes of products belonging to the category” as disclosed in claims 21, 29 and 37; no support for comparing the new product to a third item image in the category of products as disclosed in claims 23, 31, and 39; no support for integrating a fourth item image into a new product image, wherein the fourth item image does not share common attributes of the products of the category as disclosed in claims 27 and 35.
Accordingly, claims 21-40 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-26, 28-34 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., U.S. Patent Publication Number 2015/0055860 A1, in view of Wang et al., U.S. Patent Publication Number 2015/0154476, further in view of Mulligan et al., U.S. Patent Publication Number 2015/0066189 A1

Regarding claim 21, Bhardwaj discloses a method, comprising: identifying, by at least one processor, a template for a category of products, the template defining locations of attributes of products belonging to the category (paragraph 0114, generate one or more template images; paragraph 0052, all images of certain categories of inventory items are indexed based on their features/attributes such as item category); identifying common attributes of products of the category based at least on the template (paragraph 0056, once the sampling area of the inventory image has been determined and extracted, such sampling area is used for various image feature and extraction; paragraph 0084, the inventory image can be indexed based on one or more attributes ); identifying at least a first item image and a second item image associated with the common attributes (paragraph 0084, image indexed according to its clothing style, e.g. dress, top, pants, outerwear, bag, etc., color histogram, and the like to facilitate rapid look-up of matching items ); (paragraph 0099, in the context of apparel, when a user submits a query image containing a specific color and/or pattern, it is not obvious whether the user is interest in just the color distribution, the pattern, the category of apparel, apparel in general or a combination of two or more features of the query image 
However it is noted that Bhardwaj fails to specifically disclose overlaying the first item image and the second item image; generating, by the at least one processor, a new product image representing a new product by extracting one or more overlapping areas of the first item image and second item image; and generating, by the at least one processor, a modified new product image by varying attributes of the new product image based on the locations of the attributes defined by the template.
Wang discloses a method, comprising: identifying at least a first item image and a second item image associated with the common attributes (paragraph 0071, the data defines feature of the displayable first item; paragraph 0079, presence of the first item has an effect on the second item and/or the presence of the second item has an effect on the first item); overlaying the first item image and the second item image (paragraph 0082, re-positioning of the first item relative to the second item so that the first item overlaps the second item); generating, by the at least one processor, a new product image representing a new product by extracting one or more overlapping areas of the first item image and second item image (paragraph 0079, the first item and the second item may be combined to create a new displayable third item); (paragraph 0068, the user may be able to adapt the displayable first item before transfer). 
	It is further noted that both Bhardwaj and Wang fail to disclose generating, by the at least one processor, a modified new product image by varying attributes of the new product image based on the locations of the attributes defined by the template.

Mulligan discloses a method, comprising: identifying, by at least one processor, a template for a category of products, the template defining locations of attributes of products belonging to the category (paragraph 0079, identifies the product name, templates provide a list of the UV mapping arrangement available for this product; paragraph 0091-0092, product entity specifies a general kind of times the product design system is capable of designing, products are characterized by their name, description, a list of product components, a product pattern with a list of product templates); overlaying the first item image and the second item image (paragraph 0073, overlay are loaded, the overlay is preferably another pattern of the same object with a different sewing and cutting line); 
generating, by the at least one processor, a new product image representing a new product (paragraph 0073, a new template is created for a product; paragraph 0113, user can also create new product based on existing products quickly and easily); by extracting one or more overlapping areas of the first item image and second item image (paragraph 0113, by using the product families feature, product families feature uses relationships between two different products, e.g.  men’s and women’s t-shirts); and generating, by the at least one processor, a modified new product image by varying attributes of the new product image based on the locations of the attributes defined by the template (paragraph 0073, a new template is created for a product without ever creating a 3D model simply by scaling and modifying an original master template; paragraph 0097, an item entity defines a customized version of a product, created by assigning a color to each of the product components, a texture pattern possible filling each of the product components; paragraph 0042, a user interface of the product design system facilitates the source image input, manipulation; the user interface allows the user to manipulate the selected one or more images of the desired product).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the templates of items and products as disclosed by Bhardwaj, the overlaying of a first item and a second item as disclosed by Wang, to create as disclosed by Wang a new displayable item, for in the context of apparel, when a user submits a query image containing a specific color and/or pattern, it is not obvious whether the user is interest in just the color distribution, the pattern, the category of apparel, apparel in general or a combination of two or more features of the query image, as disclosed by Bhardwaj  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include as disclosed in the products and items as disclosed by Bhardwaj, the overlay as disclosed by Wang to create a new item, allowing user manipulation of one or more images of the desired product, or new product, as disclosed by Mulligan, to allow a user or designer to create a customized version of the new product.

Regarding claim 22, Bhardwaj discloses wherein identifying the template for the category of products comprises: receiving, from a user device, a selection of the category of products, wherein identifying the common attributes of the products of the category is based at least in part on receiving the selection of the category of the products from the user device (paragraph 0098, user selects the “tops and blouses” category on screen, the matching items from that category are displayed to a user; for each matching item information such as, but not limited to a similarity score may be displayed ).
Mulligan discloses wherein identifying the template for the category of products comprises: receiving, from a user device, a selection of the category of products (paragraph 0006, receiving indication of selection by a user of a product), wherein identifying the common attributes of the products of the category is based at least in part on receiving the selection of the category of the products from the user device (paragraph 0042, a user interface of the product design system facilitates the source image input, manipulation; the user interface allows the user to manipulate the selected one or more images of the desired product).


Regarding claim 23, Bhardwaj discloses further comprising: determining a similarity value for the new product image based at least in part on comparing the new product image to a third item image in the category of products (paragraphs 0088-0089, compare the histograms of the query image to the color histograms of the inventory images to find one or more images matching the query image; a similarity score is calculated); 
Mulligan discloses and varying the attributes of the new product image to generate the modified new product image based at least in part on the similarity value (paragraph 0042, a user interface of the product design system facilitates the source image input, manipulation; the user interface allows the user to manipulate the selected one or more images of the desired product).

Regarding claim 24, Mulligan discloses wherein varying the attributes of the new product image further comprises: varying the attributes of the new product image to generate the modified new product image based at least in part on the similarity value satisfying a predefined value.
(paragraph 0042, the user interface allows the user to manipulate the selected one or more images of the desired product).

Regarding claim 25, Bhardwaj discloses further comprising: identifying a plurality of item images based at least in part on identifying the template for the category of products, wherein identifying the common attributes of the products of the category comprises determining that a subset of the plurality of item images share the common attributes of the products of the category, wherein the first item image and the second item image share the common attributes of the products of the category (paragraph 0098, matching results displayed on the device machine, all items that are deemed to match the query image matches at least the color distribution of the query image; matching items contain at least blue and cream colors like the query image, matching results may be organized by item categories, such as “tops and blouses”, “dresses”, “coats and jackets”, “shirts”, “sweaters”, “T-shirts”, and the like). 

Regarding claim 26, Bhardwaj discloses further comprising: identifying a first background image associated with the first item image; identifying a second background image associated with the second item image; and extracting the first item image from the first background image and the second item image from the second background image based at least in part on identifying the first background image and the second background image, wherein generating the new product image is based at least in part on extracting the first item image from the first background image and the second item image from the second background image (paragraph 0054, swatch extraction module is configured to identify and perform swatch extraction on the retrieved inventory image, it is not uncommon for inventory images to have poor lighting, low contrast, and/or cluttered background; perform feature extraction; background is automatically removed; a sampling mask located at the central part of the inventory image is used to identify a swatch or portion of the inventio image to use for subsequent feature extraction operations).

Regarding claim 28, Bhardwaj discloses further comprising: causing presentation of the modified new product image by a user device based at least in part on generating the modified new product image (figure 5J; 9B)

Regarding claims 29-34 and 36, they are rejected based upon similar rational as above claims 21-26 and 28.  Bhardwaj further discloses a system, comprising: one or more processors; and a memory storing instructions which, when executed by the one or more processors, cause the system to perform operations (paragraph 0159, a computer system within which a set of instructions, for causing the machine to perform any one or more of the methods).

Regarding claims 37-40, they are rejected based upon similar rational as above claims 21-24.  Bhardwaj further discloses a non-transitory computer-readable medium storing executable instructions which, when executed by one or more processors of a server, cause the server to perform operations (paragraph 0163).

Claim(s) 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj, Wang and Mulligan as applied to claims 21 and 29 above, and further in view of Samaniego et al., U.S. Patent Number 8,174,539 B1.

Regarding claim 27, it is noted that Bhardwaj, Wang, and Mulligan fail to specifically disclose wherein generating the modified new product image comprises: integrating a fourth item image into the new product image, wherein the fourth item image does not share common attributes of the products of the category.
Samaniego discloses (Col. 8, lines 17-21, the third image is composited with the first image of the object, compositing the third image and the first image generates a fourth image which can be presented for previewing the design of the object). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616